Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 27, 2016

The Court of Appeals hereby passes the following order:

A16D0464. DAVID WAYNE GALLEMORE III v. WANDA WILLIS WHITE.

      David Wayne Gallemore, III, and Wanda Willis White were divorced in 2009,
pursuant to a final judgment and decree of divorce. The final judgment and decree
included a child support obligation for Gallemore. White subsequently moved to
hold Gallemore in contempt based upon his failure to pay this obligation. By order
entered June 13, 2016, the trial court found Gallemore in contempt of the final
judgment and decree, ordered him to make an arrears payment and future payments,
and awarded attorney fees to White. Gallemore then filed this application for
discretionary appeal.
      Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of the divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over divorce and alimony cases.”
(Punctuation omitted.) Rogers v. McGahee, 278 Ga. 287, 288 (602 SE2d 582)
(2004); see also Morris v. Surges, 284 Ga. 748, 750 (670 SE2d 84) (2008).
Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.
Court of Appeals of the State of Georgia
        Clerk’s Office,
              07/27/2016
Atlanta,____________________
        I certify that the above is a true extract from

the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court

hereto affixed the day and year last above written.


                                                  , Clerk.